DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on December 08, 2022. Claims 1-20 are pending. Claims 2-4, 6-12 and 18 are under consideration in the instant Office action. Claims 1, 5, 13-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Election/Restriction
Applicant’s election without traverse of Group III (2-12 and 18) in the reply filed on December 08, 2022 is acknowledged. 
Additionally, Applicant’s election with traverse of a specific terpolymer made from tert-butyl methacrylate, N-vinyl Pyrrolidone and acrylic acid monomers in the reply filed on December 08, 2022 is acknowledged. The traversal is on the ground(s) that due to the limited number of monomers recited in independent claim 18, it would not be a serious burden on the examiner to search all monomers and terpolymers. This is not found persuasive because the species as described in the restriction requirement they lack unity and they differ in structure.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 12, 2020, August 06, 2020, and March 01, 2022 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Signed copies are attached herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potthoff-Karl et al. (US Patent No. 5196188, IDS reference) and Bhogal (US Patent No. 7807707)
Note: The claims are examined only with respect to the elected species.
Applicant Claims

Applicant claims a pharmaceutical dosage form comprising a terpolymer as recited.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Potthoff-Karl et al.  teach a terpolymer suitable for use as a film former in hair setting compositions is obtainable by free radical polymerization of 10%-24% by weight of N-vinylpyrrolidone, 46%-74% by weight of tert-butyl acrylate or methacrylate and 16%-30% by weight of acrylic or methacrylic acid, whose carboxyl groups may be partially or completely neutralized with an organic amine, ammonia or a basic alkali metal compound and which has a K value of from 25 to 65 (see abstract). The hair setting compositions of the present invention preferably contain from 1 to 15% by weight, in particular from 2 to 10% by weight, of a terpolymer of the present invention, from 10 to 99% by weight of a solvent selected from the group consisting of water, acetone, ethanol, n-propanol, n-butanol, isopropanol, 1-methoxypropanol and mixtures thereof, the use of water, ethanol and isopropanol being particularly advantageous, and from 0 to 90% by weight of a propellant selected from the group consisting of propane, n-butane, isobutane, 2,2-dimethylpropane, isopentane, dimethyl ether and mixtures thereof, the use of propane and n-butane and a mixture thereof, for example in the weight ratio of 40:60 or 25:75, being particularly advantageous. Other customary ingredients, such as scents, preservatives and others, may be present in their customary amounts (column 3, lines 21-39). The terpolymers of the present invention are highly suitable for use as film formers in hair setting compositions. Such hair setting compositions therefore also form part of the subject-matter of the present invention. They are employed for example in the form of lotions, mousses, gels or sprays (column 3, lines 15-20) which the examiner interprets as dosage forms.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Potthoff-Karl et al.  do not specifically teach the agents included in the hair composition are amorphous form and their solubility is as recited. These deficiencies are cured by the teachings of Bhogal.
Bhogal teaches an antidandruff hair and/or scalp care composition comprising an effective amount of an amino-oxo-indole-ylidiene compound of the general formula (I)

    PNG
    media_image1.png
    107
    185
    media_image1.png
    Greyscale

in which R1 and R4 are independently selected from hydrogen and C1-6 alkyl, R2 is a bicyclic aromatic group, and R3 is an alkylenearyl group (see claim 1). Suitable antidandruff agents include compounds selected from zinc pyrithione, climbazole, ketoconazole, octopirox and mixtures thereof.
The preferred antifungal agent is zinc pyrithione (ZnPTO) which, on account of its relative insolubility in aqueous systems, is generally used in hair treatment compositions as a particulate dispersion. The zinc pyrithione may be used in any particle form including, for example, crystalline forms such as platelets and needles and amorphous, regularly or irregularly shaped particles. If zinc pyrithione is present in the composition, a suspending agent is preferably used to prevent or inhibit the settling of the particles out of the composition. The average particle diameter of the zinc pyrithione particles (i.e. their maximum dimension) is typically from about 0.2 to about 50 μm, preferably from about 0.4 to about 10 μm, more preferably from 0.4 to 1 μm (column 4, lines 1-13).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Potthoff-Karl et al.  by including amorphous water insoluble hair care agents because Bhogal teaches the utilization of water insoluble antidandruff agent such as zinc pyrithione. One of ordinary skill in the art would have been motivated to incorporate hydrophobic amorphous zinc pyrithione to provide antidandruff effects. Bhogal teaches an antidandruff hair and/or scalp care composition comprising an effective amount of an amino-oxo-indole-ylidiene compound of the general formula (I)

    PNG
    media_image1.png
    107
    185
    media_image1.png
    Greyscale

in which R1 and R4 are independently selected from hydrogen and C1-6 alkyl, R2 is a bicyclic aromatic group, and R3 is an alkylenearyl group (see claim 1). Suitable antidandruff agents include compounds selected from zinc pyrithione, climbazole, ketoconazole, octopirox and mixtures thereof.
The preferred antifungal agent is zinc pyrithione (ZnPTO) which, on account of its relative insolubility in aqueous systems, is generally used in hair treatment compositions as a particulate dispersion. The zinc pyrithione may be used in any particle form including, for example, crystalline forms such as platelets and needles and amorphous, regularly or irregularly shaped particles. If zinc pyrithione is present in the composition, a suspending agent is preferably used to prevent or inhibit the settling of the particles out of the composition. The average particle diameter of the zinc pyrithione particles (i.e. their maximum dimension) is typically from about 0.2 to about 50 μm, preferably from about 0.4 to about 10 μm, more preferably from 0.4 to 1 μm (column 4, lines 1-13). In the case where the claimed ranges for amounts and sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize amounts and sizes. With regard to any property recitation regarding the terpolymer since Potthoff-Karl et al. teach a substantially identical or similar terpolymer the properties would necessarily be there as they are innate properties of the product.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619